MADISON MOSAIC INCOME TRUST 550 Science Drive Madison, Wisconsin 53711 Tele:608.274.0300; Fax:608.663.9010 March 1, 2012 BY EDGAR Division of Investment Management Securities and Exchange Commission treet, NE Washington, DC 20549 RE:Madison Mosaic Income Trust (SEC File Nos. 2-80808; 811-3616) Ladies and Gentlemen: The following serves to respond to comments received from Ms. Mary Cole on January 30, 2012 regarding Post-Effective Amendment No. 39 to the Madison Mosaic Income Trust (“Trust”) Form N-1A Registration Statement.We are responding to Ms. Cole’s comments by filing with this letter Post-Effective Amendment No. 41 to the Trust’s Form N-1A Registration Statement.We are making this filing pursuant to Rule 485(b) under the Securities Act of 1933, as amended.No changes have been made to the Trust’s Form N-1A Registration Statement that would prevent Post-Effective Amendment No. 41 from becoming effective on March 1, 2012 pursuant to Rule 485(b). In connection herewith, the Trust understands that: (1) it is responsible for the adequacy and accuracy of the disclosure in its filings, (2) the staff comments or changes to disclosure in response to staff comments in the filings reviewed by the staff do not foreclose the Securities and Exchange Commission (the “SEC”) from taking any action with respect to the filings, and (3) it may not assert staff comments as a defense in any proceeding initiated by the SEC or any person under the federal securities laws of the United States. Prospectus Comments 1. Comment:Throughout the prospectus, there is disclosure relating to the Trust’s “participate and protect” investment philosophy.Please add a sentence to this disclosure to make it clear that no assurances can be made that the funds will achieve the stated expectations. Response:Done. 2. Comment:The hypothetical performance information for the Class R6 shares must be removed from the prospectus. Response:This disclosure has been removed. * Respectfully submitted, (signature) Pamela M. Krill General Counsel and Chief Legal Officer
